     Case 3:19-cv-00606 Document 34 Filed 05/06/20 Page 1 of 2 PageID #: 135



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


MICHAEL RAY HUGHES,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:19-0606

CABELL COUNTY, WEST VIRGINIA;
CABELL COUNTY MAGISTRATE COURT CLERK;
WESTERN REGIONAL JAIL; and
ADMINISTRATOR, Western Regional Jail,

                             Defendants.


                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Defendants’ Motions for Dismissal (ECF Nos. 14, 19, 28); deny

Defendant Cabell County, West Virginia’s Motion to Deem Their Motion to Dismiss Second

Amended Complaint as Unopposed (ECF No. 31); dismiss the complaint as amended, with

prejudice (ECF Nos 2, 7, 8); and remove this matter from the docket of the Court. Neither party

has filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Defendants’ Motions for Dismissal (ECF Nos. 14, 19, 28);

DENIES Defendant Cabell County, West Virginia’s Motion to Deem Their Motion to Dismiss

Second Amended Complaint as Unopposed (ECF No. 31); DISMISSES the complaint as
    Case 3:19-cv-00606 Document 34 Filed 05/06/20 Page 2 of 2 PageID #: 136



amended, with prejudice (ECF Nos 2, 7, 8); and REMOVES this matter from the docket of the

Court, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:        May 6, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
